UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SHULAMITH SCHOOL FOR GIRLS, 1:19 CV 03152 ( )

Plaintiff,
DECLARATION OF NOTIFICATION
against TO DEFENDANTS AND

MARYELLEN ELIA, COMMISSIONER OF aT —

EDUCATION, and THE STATE OF NEW
YORK,

Defendants.

 

 

Philip H. Kalban, an attorney duly practice before the courts of the State of New York
and this Court, hereby declares under penalty of perjury as follows:

1. Tam amember of the firm of Putney, Twombly, Hall & Hirson LLP, attorneys for
Plaintiff.

2. On Friday, May 24, 2019, I attempted to advise Ms. Tina Urbaitis, Appeals
Coordinator in the Office of Counsel of the Commissioner Education, that I would be going to
court in the Eastern District of New York in the afternoon of May 28, 2019, to seek a temporary
restraining order.

3.  Lcould not reach Ms. Urbaitis, and I tried other numbers in the office until I
reached someone who directed me to a woman named Kirti at (518) 473-2183.

4. TL reached Kirti and, among other things, advised her we would be going to the
Eastern District of New York on the afternoon of May 28, to seek a temporary restraining order.

5. At approximately 2:15 p.m. on May 28, 2019, I telephoned the Office of Counsel

and spoke with Josh Dingman, an Appeals Coordinator, and informed him that we would be
seeking a temporary restraining order in the Eastern District this afternoon. Mr. Dingman
requested that we send them a copy of whatever is signed, which I agreed to do.

6. At approximately 2:25 p.m. on May 28, 2019, I attempted to telephone Lindsie B.
Alterkun, Esq., attorney for the petitioners before the Commissioner, and was advised that she
was out for the day. I was referred to Patti Morgan, a clerk, and informed her that we would be
seeking a temporary restraining order in the Eastern District this afternoon. Ms. Morgan called
me back and told me she spoke with her senior partner, Mr. Nicholas, who requested that we
send them a courtesy copy of our papers, which we will do.

Dated: New York, New York fo
May 28, 2019 Je i
a « fd
Wx £ v N a
/Philip H. Kalban (PK7271)

/
